In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00005-CV
     ___________________________

     IN RE CONRAD HOLT, Relator




             Original Proceeding
348th District Court of Tarrant County, Texas
       Trial Court No. 348-289417-16


   Before Bassel, Birdwell, and Walker, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus, real parties in

interest’s response, and relator’s reply and is of the opinion that relief should be

denied. Accordingly, relator’s petition for writ of mandamus is denied.

                                                     Per Curiam

Delivered: February 9, 2021




                                          2